

EXHIBIT 10.14
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 1, 2018 and
is between THE HILLMAN GROUP, INC., a Delaware corporation (the “Company”), and
GEORGE MURPHY (the “Executive”).
WITNESSETH:
WHEREAS, the Company desires to secure the services and employment of the
Executive, and the Executive desires to enter into such employment with the
Company, upon the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:
1.Employment. On the terms and subject to the conditions set forth herein, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to accept such employment, for the Employment Term (as defined below). During
the Employment Term, the Executive shall serve as Executive Vice President of
Marketing, Product Development, and Sourcing, and shall report to the Chief
Executive Officer of the Company or such person or persons as from time to time
may be designated by the Company (the “Reporting Officer”), performing the
normal duties and responsibilities of such position with respect to the business
of the Company and such other duties and responsibilities as the Reporting
Officer may assign to the Executive from time to time.
2.    Performance. The Executive shall serve the Company and its subsidiaries
and affiliates faithfully and to the best of his ability and shall devote his
full business time, energy, experience and talents to the business of the
Company and its subsidiaries and affiliates, as applicable, and will not engage
in any other employment activities for any direct or indirect remuneration
without the prior written approval of the Board of Directors of the Company (the
“Board”); provided, however, that it shall not be a violation of this Agreement
for the Executive to manage his personal investments or to engage in or serve
such civic, community, charitable, educational, or religious organizations as he
may select, so long as such service does not create an actual or potential
conflict of interest with, or interfere with the performance of, the Executive’s
duties hereunder or conflict with the Executive’s covenants under the
Restrictive Covenant Agreement, dated as of the date hereof, between the
Executive and the Company (the “Restrictive Covenant Agreement”) attached hereto
as Exhibit A, in each case as determined in the sole judgment of the Board.
3.    Employment Term. The term of the Executive’s employment under this
Agreement shall be the period commencing on the date hereof and continuing until
such employment ceases as provided in Section 7 hereof (such period, the
“Employment Term”). The Executive’s employment with the Company shall be on an
“at-will” basis, which means that the Executive’s employment is


70677530_2

--------------------------------------------------------------------------------




terminable by either the Company or the Executive at any time for any reason or
no reason, with or without cause or notice.
4.    Principal Location. The Executive’s principal place of employment shall be
the Company’s offices located in the City of Rome, Georgia, or such other
location or locations as the Reporting Officer may from time to time designate,
subject to required travel.
5.    Compensation and Benefits. In consideration of the Executive’s employment
under this Agreement and the Executive’s entering into the Restrictive Covenant
Agreement and other agreements hereunder, the Company shall provide the
Executive with the following compensation and benefits:
(a)    Base Salary. During the Employment Term, the Company shall pay the
Executive a base salary, payable in equal installments in accordance with
Company payroll procedures, at an annual rate of $350,000, subject to annual
review by the Board.
(b)    Annual Bonus. During the Employment Term, the Executive shall be eligible
to participate in any annual incentive compensation program maintained by the
Company as approved by the Board (or a committee thereof), as in effect from
time to time, and will have the potential to earn a bonus under such program of
up to 30% of his base salary for fiscal year2018, For fiscal year 2019 there
will be potential to earn a bonus target up to 50%.
(c)    Benefits. During the Employment Term, the Executive shall, subject to and
in accordance with the terms and conditions of the applicable plan documents in
force from time to time and all applicable laws, be eligible to participate in
all of the employee benefit, fringe and perquisite plans, practices, policies
and arrangements the Company makes available from time to time to its employees
generally and the Executive shall receive a company car or car allowance not to
exceed $750 per month.
(d)    Vacation. The Executive shall be entitled to paid vacation in accordance
with the Company’s policies and practices with respect to its employees
generally,
(e)    Business Expenses. The Executive shall be reimbursed by the Company for
all reasonable and necessary business expenses actually incurred by him in
performing his duties hereunder. All payments under this Section 5(e) will be
made in accordance with policies established by the Company from time to time
and subject to receipt by the Company of appropriate documentation.
6.    Nondisparagement. During the Employment Term and thereafter, the Executive
shall not, directly or indirectly, take any action, or encourage others to take
any action, to disparage or criticize the Company and/or its subsidiaries and
affiliates or their respective employees, officers, directors, products,
services, customers or owners. Nothing contained in this Section 6 shall
preclude the Executive from enforcing his rights under this Agreement or
truthfully testifying in response to legal process or a governmental inquiry (or
otherwise communicating with a governmental agency or entity concerning matters
relevant to such agency or entity).


-2-
70677530_2

--------------------------------------------------------------------------------




7.    Termination.
(a)    Termination of Employment. The employment of the Executive hereunder and
the Employment Term may be terminated at any time (i) immediately by the Company
with or without Cause (as defined herein) on written notice to the Executive,
(ii) by the Company due to the Executive’s Disability (as hereinafter defined)
on written notice to the Executive, (iii) by the Executive under any
circumstances on thirty (30) days’ written notice to the Company (which notice
period may be waived by the Company in its absolute discretion, in which case,
such termination shall be effective immediately upon the Company’s receipt of
notice thereof from the Executive), or (iv) without action by the Company, the
Executive or any other person or entity, immediately upon the Executive’s death.
If the Executive’s employment is terminated for any reason under this Section 7,
the Company shall be obligated to pay or provide to the Executive (or his
estate, as applicable) in a lump sum within thirty (30) days following such
termination, or at such other time prescribed by any applicable plan: (A) any
base salary payable to the Executive pursuant to this Agreement, accrued up to
and including the date on which the Executive’s employment is terminated, less
required statutory deductions, (B) any employee benefits to which the Executive
is entitled upon termination of his employment with the Company in accordance
with the terms and conditions of the applicable plans of the Company, and (C)
reimbursement for any unreimbursed business expenses incurred by the Executive
prior to his date of termination pursuant to Section 5(e) ((A)-(C) collectively,
the “Accrued Amounts”).
(b)    Termination by the Company without Cause. If the Executive’s employment
is terminated by the Company without Cause, then, in addition to the Accrued
Amounts, the Executive shall be entitled to receive as severance the amounts set
forth below, provided that the Executive complies with his obligations under
this Agreement and the Restrictive Covenant Agreement and that he executes and
returns to the Company, and does not revoke, a Release (as defined below) in
accordance with Section 7(d):
(i)    an amount in cash equal to twelve (12) months of the Executive’s annual
base salary (as described in Section 5 (a)) as in effect immediately prior to
the date of the Executive’s termination of employment, payable in installments
in accordance with the Company’s payroll practices, commencing, subject to
Section 10(e) as soon as practicable, as determined by the Company, following
the date that the Release has become final and irrevocable, but not later than
sixty days following the date of such termination (with the first payment being
a lump sum payment covering all payment periods from the date of termination
through the date of such first payment);
(ii)    the annual bonus (if any) earned by the Executive pursuant to Section
5(b) for the fiscal year completed before the date of the Executive’s
termination of employment, but remaining unpaid as of such date, payable at the
time such bonus would otherwise be paid in accordance with such Section 5(b);
and
(iii)    the annual bonus (if any) earned by the Executive pursuant to Section
5(b) for the fiscal year in which the Executive’s termination of employment
occurs, prorated based on the number of days the Executive was actively employed
by the Company during


-3-
70677530_2

--------------------------------------------------------------------------------




such fiscal year, payable at the time such bonus would otherwise be paid in
accordance with such Section 5(b).
(c)    Definitions of Certain Terms. For purposes of this Agreement:
(i)    “Cause” means: (A) embezzlement, theft or, misappropriation or conversion
by the Executive of any property of the Company or any of its subsidiaries or
affiliates; (B) any breach by the Executive of any provision of the Restrictive
Covenant Agreement; (C) any breach by the Executive of any material provision of
this Agreement which breach is not cured, to the extent susceptible to cure,
within fourteen (14) days after the Company has given written notice to the
Executive describing such breach; (D) failure or refusal by the Executive to
perform any directive of the Board or the Reporting Officer or the duties of his
employment hereunder which continues for a period of fourteen (14) days
following notice thereof by the Company to the Executive; (E) any act by the
Executive constituting a felony (or its equivalent in any non-United States
jurisdiction) or otherwise involving theft, fraud, dishonesty, misrepresentation
or moral turpitude; (F) conviction of, or plea of nolo contendere (or a similar
plea), to, or the failure of the Executive to contest his prosecution for, any
other criminal offense; (G) any violation of any law, rule or regulation
affecting business operations of the Company or its subsidiaries or affiliates,
or failure to comply with any legal or compliance policies or code of ethics,
code of business conduct, conflicts of interest policy or similar policies of
the Company or its subsidiaries or affiliates; (H) gross negligence or willful
misconduct on the part of the Executive in the performance of his duties as an
employee, officer or director of the Company or any of its subsidiaries or
affiliates; (1) the Executive’s breach of his fiduciary obligations, or
disloyalty, to the Company or any of its subsidiaries or affiliates; (J) any act
or omission to act of the Executive intended to harm or damage the business,
property, operations, financial condition or reputation of the Company or any of
its subsidiaries or affiliates; (K) the Executive’s failure to cooperate, if
requested by the Board, with any investigation or inquiry into his or the
Company’s business practices, whether internal or external, including, but not
limited to, the Executive’s refusal to be deposed or to provide testimony or
evidence at any trial, proceeding or inquiry; or (L) the Executive’s illegal use
of drugs (including use of illegal drugs and abuse of otherwise legal drugs), or
the Executive’s use of alcohol that adversely affects the Executive’s job
performance.
(ii)    “Disability” means a condition entitling the Executive to benefits under
the Company’s long term disability plan, policy or arrangement in which the
Executive participates; provided, however, that if no such plan, policy or
arrangement is then maintained by the Company and applicable to the Executive,
“Disability” shall mean the Executive’s inability to perform, with or without
reasonable accommodation, his duties under this Agreement due to a mental or
physical condition that can be expected to result in death or that can be
expected to last (or has already lasted) for a continuous period of 90 days or
more, or for an aggregate of 180 days in any 365 consecutive day period, as
determined by the Board in its good faith discretion.


-4-
70677530_2

--------------------------------------------------------------------------------




(d)    Release of Claims. As a condition of receiving any severance for which he
otherwise qualifies under Section 7(b), the Executive agrees to execute, deliver
and not revoke, within sixty (60) days following the date of the Executive’s
termination of employment, a separation agreement containing a general release
of the Company and its subsidiaries and their respective affiliates and their
respective employees, officers, directors, owners and members, in such form as
is requested by the Company (the “Release”), such release to be delivered, and
to have become fully irrevocable, on or before the end of such sixty (60)-day
period. If such Release has not been executed and delivered and become
irrevocable on or before the end of such sixty (60)-day period, no amounts or
benefits under Section 7(b) shall be or become payable,
(e)    No Additional Rights. The Executive acknowledges and agrees that, except
as specifically described in this Section 7, all of the Executive’s rights to
any compensation, benefits, bonuses or severance from the Company and its
subsidiaries and affiliates after termination of the Employment Term shall cease
upon such termination.
(f)    Mitigation; Offset. In the event of termination of the Executive’s
employment under circumstances otherwise entitling the Executive to severance
pursuant to Section 7(b). the Executive shall use his reasonable efforts to seek
other employment and to take other reasonable actions to mitigate the amounts
payable under Section 7(b). and, notwithstanding the provisions of Section 7(b).
the Company’s obligation to make the cash severance payments described in clause
(i) of the first sentence of Section 7(b) shall be reduced by any cash
compensation received by the Executive from other employment or self-employment
during the period of time in which the Executive is receiving such severance
payments. In this regard, the Executive shall notify the Company in writing of
his acceptance of such other employment or self- employment within five (5) days
after accepting such other employment or self-employment. Further, to the extent
permitted by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), any severance to which the Executive is otherwise entitled pursuant to
this Section 7 shall be (i) reduced by amounts outstanding under any
indebtedness, obligations or liabilities owed by the Executive to the Company;
(ii) paid in lieu of any severance pay or benefits under any other severance pay
plan, program, or policy of the Company or its subsidiaries, and (iii) reduced
and offset by any severance pay or benefits, or similar amounts, payable to the
Executive due to his termination of employment under any labor, social or other
governmental plan, program, law or policy, and should such other payments or
benefits described in clause (ii) or (iii) of this sentence be payable, payments
under this Agreement shall be reduced accordingly or, alternatively, payments
previously paid or provided under this Agreement will be treated as having been
paid or provided to satisfy such other obligations.
8.    Notices. All notices, requests, demands, claims, consents and other
communications which are required, permitted or otherwise delivered hereunder
shall in every case be in writing and shall be deemed properly served if: (a)
delivered personally, (b) sent by registered or certified mail, in all such
cases with first class postage prepaid, return receipt requested, (c) delivered
by a recognized overnight courier service, with delivery charges prepaid, or (d)
by facsimile (with confirmation of receipt) to the parties at the addresses as
set forth below:


-5-
70677530_2

--------------------------------------------------------------------------------




If to the Company:
The Hillman Group, Inc.
10590 Hamilton Avenue
Cincinnati, Ohio 45231
Attn: Chief Executive Officer
Email: Greg.Gluchowski@HillmanGroup.com
 
 
With copies (which shall not constitute notice) to:
The Hillman Group, Inc.
10590 Hamilton Avenue
Cincinnati, Ohio 45231
Attn: General Counsel
Email: Doug.Roberts@HillmanGroup.com
 
 
If to the Executive:
At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.



or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party. Date of service of any such
notices or other communications shall be: (a) the date such notice is personally
delivered, (b) three days after the date of mailing if sent by certified or
registered mail, (c) one business day after date of delivery to the overnight
courier if sent by overnight courier, or (d) the date of facsimile transmission,
if receipt is confirmed by the other party.
9.    Restrictive Covenants. In consideration of the Executive’s employment
under this Agreement and the benefits provided hereunder, the Executive shall
execute the Restrictive Covenant Agreement (attached hereto as Exhibit A) and
shall comply with its terms. The covenants set forth in the Restrictive Covenant
Agreement shall survive the termination of the Executive’s employment for any
reason, and any claim or cause of action that the Executive may have against the
Company shall not constitute a defense to the enforcement of such covenants. In
the event the Executive breaches or threatens to breach any of such covenants,
then, in addition to any other remedy which may be available at law or in
equity, the Company shall have the right to cease or withhold payment to the
Executive of any severance payments which the Executive would otherwise be
entitled to receive under Section 7(b).
10.    Section 409A.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and the Company shall have complete discretion to interpret and construe
this Agreement and any associated documents in any manner that establishes an
exemption from (or compliance with) the requirements of Code Section 409A. If
for any reason, such as imprecision in drafting any provision of this Agreement
(or of any award of compensation, including, without limitation, equity
compensation or benefits) does not accurately reflect its intended establishment
of an exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Code Section
409A and shall


-6-
70677530_2

--------------------------------------------------------------------------------




be interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “such a separation from service.” The determination of whether and when a
separation from service has occurred for proposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.
(c)    Any provision of this Agreement to the contrary notwithstanding if at the
time of the Executive’s separation from service, the Company determines that the
Executive is a “specified employee,” within the meaning of Code Section 409A,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service and (ii) the
date of the Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 10(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(d)    Any reimbursements provided under this Agreement that constitute deferred
compensation within the meaning of Code Section 409A shall be made or provided
in accordance with the requirements of Code Section 409A, including, without
limitation, that (i) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
the last day of the calendar year next following the calendar year in which the
applicable fees, expenses or other amounts were incurred; (ii) the amount of
expenses eligible for reimbursement in any given calendar year shall not affect
the expenses that the Company is obligated to reimburse in any other calendar
year, provided that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; (iii) the Executive’s right to have the Company pay or
provide such reimbursements may not be liquidated or exchanged for any other
benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements apply later than the Executive’s remaining lifetime (or if
longer, through the sixth (6th) anniversary of the date of this Agreement).
(e)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within thirty (30) days following the date of


-7-
70677530_2

--------------------------------------------------------------------------------




termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement, to the extent such payment is subject to Code Section
409A. Further, in the event that the sixty (60)-day period referenced in Section
7(d) of this Agreement spans two calendar years, then the installment payments
described in Section 7(b) of this Agreement will commence no earlier than the
first day of the second calendar year.
(f)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but do not satisfy an exemption from, or the conditions of, Code
Section 409A.
11.    General.
(a)    Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed in accordance
with, the internal laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.
(b)    Jurisdiction; Venue. Each of the parties hereto hereby irrevocably
submits to the exclusive jurisdiction of the federal and state courts with
jurisdiction over Cincinnati, Ohio and each of the parties agrees that any
action relating in any way to this Agreement must be commenced only in such
courts. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted or not prohibited by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in such courts and any claim that any such suit, action or proceeding
brought in such courts has been brought in an inconvenient forum.
(c)    Construction and Severability. Whenever possible, each provision of this
Agreement shall be construed and interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Agreement is held
to be prohibited by, or invalid, illegal or unenforceable in any respect under,
any applicable law or rule in any jurisdiction, such prohibition, invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other jurisdiction, and the parties undertake to implement all
efforts which are necessary, desirable and sufficient to amend, supplement or
substitute all and any such prohibited, invalid, illegal or unenforceable
provisions with enforceable and valid provisions in such jurisdiction which
would produce as nearly as may be possible the result previously intended by the
parties without renegotiation of any material terms and conditions stipulated
herein.
(d)    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Company and its successors and assigns and
the Executive and the Executive’s heirs, executors, administrators, and
successors; provided that the services provided by the Executive under this
Agreement are of a personal nature, and rights and obligations of the Executive
under this Agreement shall not be assignable or delegable, except for any death
payments otherwise due the Executive, which shall be payable to the estate of
the Executive; provided further


-8-
70677530_2

--------------------------------------------------------------------------------




the Company may assign this Agreement to, and all rights hereunder shall inure
to the benefit of, any subsidiary or affiliate of the Company or any person,
firm or corporation resulting from the reorganization of the Company or
succeeding to the business or assets of the Company by purchase, merger,
consolidation or otherwise; and provided further that in the event of the
Executive’s death, any unpaid amount due to the Executive under this Agreement
shall be paid to his estate.
(e)    Executive’s Representations. The Executive hereby represents and warrants
to the Company that; (i) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which the Executive is bound;
(ii) the Executive is not a party to or bound by any employment agreement,
noncompetition or nonsolicitation agreement or confidentiality agreement with
any other person or entity besides the Company and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.
(f)    Compliance with Rules and Policies. The Executive shall perform all
services in accordance with the policies, procedures and rules established by
the Company and the Board. In addition, the Executive shall comply with all
laws, rules and regulations that are generally applicable to the Company or its
subsidiaries or affiliates and their respective employees, directors and
officers.
(g)    Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.
(h)    Entire Agreement. This Agreement, together with the Restrictive Covenant
Agreement, constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and terminates and
supersedes any and all prior agreements, understandings and representations,
whether written or oral, by or between the parties hereto or their affiliates
which may have related to the subject matter hereof in any way.
(i)    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only in a written document signed by the Executive and a duly authorized
representative of the Company, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Term for Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Pursuit by either party
of any available remedy, either in law or equity, or any action of any kind,
does not constitute waiver of any other remedy or action. Such remedies and
actions are cumulative and not exclusive.
(j)    Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.


-9-
70677530_2

--------------------------------------------------------------------------------




(k)    Section References. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The words Section and paragraph herein shall
refer to provisions of this Agreement unless expressly indicated otherwise.
(l)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring either party hereto by virtue of the
authorship of any of the provisions of this Agreement.
(m)    No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


-10-
70677530_2

--------------------------------------------------------------------------------




(n)    
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement on the date(s) set forth below to be effective as of the
date stated in the preamble to this Agreement.
 
THE HILLMAN GROUP, INC.




By:_/s/ Gregory J. Gluchowski, Jr. _______
Name: Gregory J. Gluchowski, Jr.
     Title: President and CEO
 
 
 
_/s/ George Murphy ____________________
George Murphy





-11-
70677530_2